Citation Nr: 1136152	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for stapedectomy residuals with vestibular impairment and vertigo, prior to February 26, 2008, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321. 

2.  Entitlement to a disability rating in excess of 30 percent for stapedectomy residuals with vestibular impairment and vertigo, since February 26, 2008, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972, and from January 1981 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision in which the RO continued the Veteran 10 percent rating for tinnitus, noncompensable rating for right ear hearing loss, 10 percent rating for stapedectomy residuals with vestibular impairment and vertigo, and denied a TDIU.  In October 2004, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in May 2005.

In May 2007, the Board denied the claim for a disability rating in excess of 10 percent for tinnitus, and the claim for a compensable rating for right ear hearing loss.  The Board remanded the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In a March 2008 rating decision, the AMC granted a 30 percent rating for stapedectomy residuals with vestibular impairment and vertigo, effective February 26, 2008.   The AMC also continued a 10 percent rating prior to February 26, 2008 and denied the claim for a TDIU (as reflected in a February 2009 supplemental SOC (SSOC)) and returned the appeal to the Board for further appellate action.

Although the AMC granted a higher, 30 percent, rating for the service-connected stapedectomy residuals with vestibular impairment and vertigo from February 26, 2008, as a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing both matters relating to this disability as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2009, the Board again remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action,  the AMC continued to deny each claim (as reflected in a March 2011 SSOC) and returned the matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Pertinent to the April 2004 claim for increase, the Veteran's stapedectomy residuals with vestibular impairment and vertigo has been manifested by dizziness and occasional staggers; cerebellar gait has not been shown.

3.  At no point pertinent to the current claim for increase has the Veteran's stapedectomy residuals with vestibular impairment and vertigo been shown to be so exceptional or unusual to render the schedular criteria inadequate for rating the disability.

4.  The Veteran's service-connected disabilities include residuals of stapedectomy with vestibular impairment and vertigo (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), laceration scar below the right eyebrow (rated as noncompenable) and right ear hearing loss (rated as noncompensable); the combined rating for all of these service-connected disabilities is 40 percent

5.  The combined rating for the Veteran's service-connected disabilities does not meet the minimum percentage requirements for award of a schedular TDIU, and these disabilities have not been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent, but no higher, rating for stapedectomy residuals with vestibular impairment and vertigo, from April 8, 2004, through February 25, 2008, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).

2.  The criteria for a rating in excess of 30 percent for stapedectomy residuals with vestibular impairment and vertigo, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2010).

3.  The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claims for higher ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  A June 2007 post-rating letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After issuance of above-described notice, and opportunity for the Veteran to respond, the March 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, Social Security Administration (SSA) records, various VA examinations, and statements from the VA Director of Compensation and Pension Service regarding extraschedular consideration.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The record reflect that, during service, the Veteran had a stapedectomy procedure and subsequent surgeries, and that he suffered from residual such as right ear hearing loss, vestibular impairment and vertigo.  He was discharged in 1991.

A June 1994 statement from R. K. reflects that he owned a landscaping company, but he could not use the Veteran's services because he frequently appeared drunk and had problems with dizziness.  

The record also reflects that the Veteran has been in receipt of SSA disability benefits since June 30, 1991.  The SSA determination reflects that the Veteran had not engaged in substantial employment since June 1991 due to disturbance of the labyrinthine-vestibular function.  

The evidence accompanying the SSA determination includes a number of examinations and medical opinions.  A March 1996 opinion from a private ear, nose, and throat (ENT) physician reflects that the Veteran had a right-sided stapedectomy in 1990, and had developed persistent vertigo since the surgery.  He noted that the vertigo was rotator, with nausea and vomiting if it was intense enough, and that it was worse when he sneezed.  The examiner noted that the Veteran had tried working as a driver for two companies, but had to quit each time because of his inability to control his vehicle when was vertiginous.  He was unemployed at that time.  The Veteran also complained of tinnitus.  On examination, the eardrums were intact, and there was no wax in the ear canals.  Romberg test was negative, and there was no spontaneous or gaze nystagmus at rest.  An audiogram showed mild conductive loss in the left ear and mild to moderate mixed loss in the right ear.  The examiner noted that the Veteran still had good speech discrimination in the right ear.  He also reported that the Veteran would be permanently unable to operate a motor vehicle or any machinery, or perform any manual labor jobs, which, as he understood, would utilize the only skills he had acquired in his life.  

A September 1997 ENT report indicates that recent electronystagmographic evaluation revealed vestibular abnormalities, demonstrative of a balance disorder.  A diagnosis of peripheral abnormality, secondary to past stapes surgery, was assigned.  The prognosis was guarded. 

A November 1997 kinesiotherapy report documents the Veteran's subjective complaints of lightheadedness at all times, "spinning," and severe, continuous ringing in the ears.  He reported daily vomiting and frequent lightheadedness.  The Veteran also indicated that he fell frequently, but was able to catch himself with use of a cane.  He drove and read minimally.  During testing, the examiner noted that the Veteran's head was visibly tremoring at times throughout the testing.  The Veteran had a glazed look, but was able to ambulate with a standard cane.  His gait was slow but fluent with the cane.  Tandem gait was possible only with use of parallel bars for support, but still remained difficult.  

With respect to work history, it was noted that the Veteran did not finish high school and served 17 years in the Navy.  He was a gunner's mate and diver in the Navy.  He had not been employed since his discharge from the service.  

The examiner noted that the Veteran was unable to perform any lifting tasks due to vertigo symptoms when bending over.  He was also unable to perform any carrying tasks due to loss of balance when assuming the carrying positions without use of the cane.  Walking, sitting and standing could also be affected at any time when increasing vertigo is experienced, which required the cessation of all activity and movements.  The examiner concluded that, due to the diagnosis and resulting symptoms, and especially the unpredictability of an exacerbation, it appeared that the Veteran was incapable of any type of employment now or in the future.  

In a November 1997 statement, a VA physician noted that the Veteran reported numerous attacks of balance disturbance each day and constant tinnitus.  He also reported that these balance disturbance attacks at times lasted for hours, especially when they were brought on by a cough, sneeze, or quick head movements.  An examination revealed significant vestibular instability.  Based on the Veteran's impairments, he believes that the Veteran could not perform any full time work.

A February 2003 VA outpatient treatment report documents the Veteran's complaints of dizziness and lightheadedness.  The treating physician noted that the Veteran's gait was steady on examination, and that the Veteran wore hearing aids.  Further VA outpatient treatment records from 2003 and 2004 document the Veteran's complaints of neck and shoulder pain.

In February 2004, it was noted that the Veteran had been employed in his own commercial cleaning company since leaving the Navy, but indicated that he was mostly disabled with the cleaning being done by his wife.  A diagnosis of possible alcohol dependence was noted.

On VA vestibular and audiological examination in June 2004, the Veteran complained of vestibular impairment, tinnitus, and vertigo.  He described difficulty using the stairs, difficulty with getting out of bed and quick position changes, and nystagmus when reading a book.  The Veteran used a cane in case he felt the need to steady himself.  He reported that he required assistance when using a shower or tub and that his tinnitus was quite bothersome.  He indicated that he had not worked since his discharge from service in 1991 due to balance and vestibular irritation.  With respect to other daily activities, the Veteran indicated that he did not perform tasks with high levels of noise, such as mowing the lawn.

A physical examination revealed normal looking pinnas bilaterally.  The ears had only a scant amount of cerumen.  The left tympanic membrane was normal and the right one was intact.  The examiner did not see any perforations or discharge.  The Veteran was not displaying any loss of balance and his ambulation was steady.  A Romberg test was negative and the Veteran had no mastoid tenderness, cervical lymphadenopathy or sinus tenderness.  There was no acute problem on examination.  The examiner noted a diagnosis of normal left ear, and no acute right ear pathology, but evidence of abnormal landmarks secondary to past surgical procedure.

On audiological evaluation, the Veteran reported constant bilateral tinnitus.   Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
55
60
70
LEFT
N/A
55
55
50
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear.  A diagnosis of moderately severe bilateral sensorineural hearing loss was assigned.  

On VA examination in February 2008, the examiner noted a past history of stapedectomy in 1989, and subsequent ear procedures.  The Veteran's main complaints at that time were labyrinthitis and vertigo.  He claimed that he felt dizzy all the time, and that any fast movement caused dizziness.  The Veteran also reported that he experienced falling episodes because of his loss of balance.  He indicated that he used a standard cane to help steady himself, but without the cane he was wobbly and at risk for falling.  While a Romberg test was negative, rapid eye motions or fast head turning caused vertigo.  Therefore, the examiner noted that there was evidence of dizziness and frequency seemed to be daily.

On physical examination, the examiner noted that the Veteran had bilateral hearing aids.  The pinna, tragus, and mastoidal areas were normal with no pain or discomfort elicited.  The canals had a minor amount of cerumen.  The tympanic membrane on the left looked normal and the tympanic membrane on the right had abnormal landmarks, but there was no hole in the drum.

With respect to the effects of this disability on employment, the examiner indicated that he reviewed previous physicians' opinions on the Veteran's ability to work.  He concurred with a previous opinion that found that the Veteran would be unfit to hold a driving job, a job operating machinery, or a job that required quick positional changes.  In essence, any manual labor jobs would not be feasible, but sedentary jobs such as desk work would be possible.

A February 2008 VA outpatient treatment record notes that the Veteran had not been seen since 2006.  The Veteran reported that he drank alcohol daily, between two to twelve beers a day, but he denied having a drinking problem.  He stated that people thought he was drunk due to his vertigo problem.   On inspection, the Veteran's gait was steady In March 2008, a diagnosis of moderate to profound hearing loss on the right, and moderately severe hearing loss on the left was noted.  

In August 2008, the Veteran's claims file was forwarded to the VA Director of Compensation and Pension Service for consideration of entitlement to an extra-schedular total disability evaluation based on individual unemployability.  The Director determined that, given the findings on the VA examinations of 2004 and 2008 showing steady gait and negative Romberg tests, lack of treatment records concerning visits to ENT services, and the opinion provided by the VA examiner that Veteran was capable of sedentary employment, entitlement to an extra-schedular total disability evaluation based on individual unemployability was not warranted.

On VA examination in November 2010, the main problems noted were chronic labryinthitis and vertigo.  The Veteran explained that if he moved or changed positions, he became extremely dizzy.  Fast movement caused him to lose his balance. The dizziness attacks lasted from minutes to several hours at a time.  He reported that he recently fell due to loss of balance and ruptured his left biceps tendon.  The Veteran used a cane to help with balance.  He reported that he did drive, but not any great distances.  

On examination, the Veteran was not displaying a cerebellar type gait.  The Veteran said it was one of his "good days."  After removing the Veteran's hearing aids, the examiner observed that both ear canals were clear.  The Veteran had an abnormal- looking right tympanic membrane due to previous surgeries.  There was no discharge in the canal.  The left ear canal was clear and the tympanic membrane was normal.  There was no pain to palpation of the ear along the cartilage or the mastoid area or the tragus.  The examiner found that the Veteran fit the picture of chronic positional labyrinthine vertigo with intermittent nausea and vomiting.  Sensorineural hearing loss and tinnitus were also noted.  A diagnosis of chronic vestibular dysfunction-Meniere's disease, was assigned.   

The examiner indicated that the Veteran had not had any meaningful employment since his discharge in 1991 due to his chronic vertigo problems.  Thus, the examiner determined that the Veteran's labryinthitis vertigo and Meniere's disease audiology problems certainly chronically affected his ability to obtain and maintain gainful employment.  He determined that the Veteran could not work from any heights or be employed as a driver.  Also, any type of job requiring any physical positional changes in a quick fashion, such as a laborious type of job, would be precluded.  In his opinion, sedentary work would be the only feasible alternative for the Veteran.  

The Veteran was also afforded an audiological evaluation in November 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
65
60
60
70
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 92 percent in the left ear.  A diagnosis of bilateral moderate to severe sensorineural hearing loss was assigned.  

The Veteran has also submitted various lay statements.  A statement from his wife indicated that she helped him with bathing and dressing, and that he was dependent upon her for income and heavily relied on the rest of the family for help.  A statement from the Veteran's friend, T.R., notes that she had observed the Veteran's loss of balance on several occasions, and that she helped clean the Veteran's house because of his inability to assist his wife with chores.  A statement from the Veteran's daughter indicates that he cannot ride a motorcycle, fly in an airplane, or hunt due to his disability.  A statement from another friend, J. B., notes that the Veteran cannot hear without a hearing aid and that he had to use a cane to help him move.

The Veteran has also submitted a number of statements describing his current symptoms, including constant tinnitus, hearing difficulties, and dizziness.  He has indicated that his previous working experiences required physical labor, and the he did not have the training or experience to do any lighter type of work.

In March 2011, the Veteran's claims file was again forwarded to the VA Director of Compensation and Pension Service for an administrative review of extra-schedular consideration.  The Director noted that the available evidence revealed no hospitalization or emergency treatment since separation from service for the Veteran's vestibular impairment with vertigo.  No surgical procedure has been performed since service.  The Director also noted that the medical opinions stating that the Veteran was precluded from all forms of employment appear to be based on subjective symptoms alone.  The examiner pointed out that that recent examinations indicate that he is able to drive and perform routine daily functions.  While the Director determined that the Veteran's current condition would cause moderate limitations in his ability to perform specific types of employment functions, the objective findings on the most recent medical examinations did not demonstrate  that the Veteran's service-connected conditions alone markedly interfere with his ability to work.  Therefore, he concluded that extra-schedular ratings were not warranted.  

III.  Analysis

A.  Higher Rating for Stapedectomy Residuals 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating action of April 1992, the RO granted service connection for chronic vestibular irritation secondary to stapedectomy with surgical scar behind the right ear.  A 0 percent (noncompensable) rating was assigned effective May 25, 1991.  In a March 1996 rating decision, a higher 10 percent rating was assigned for the disability, effective December 9, 1995.  The Veteran filed the instant claim for increased rating in February 2004, and appeals a September 2004 rating decision continuing the 10 percent rating.  As noted above, during the course of the Veteran's appeal, in a March 2008 rating decision, the AMC granted a 30 percent rating for stapedectomy residuals with vestibular impairment and vertigo, effective February 26, 2008.

The Veteran's stapedectomy residuals with vestibular impairment and vertigo has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorders.  Diagnostic Code 6204 provides a 10 percent rating for occasional dizziness, and a 30 percent rating for dizziness and occasional staggers.  A note to Diagnostic Code 6204 indicates that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration is to be separately rated and combined.

Considering the pertinent evidence in light of the applicable rating criteria, the Board finds that a 30 percent rating for stapedectomy residuals with vestibular impairment and vertigo, from the April 8, 2004 date of claim for increase through February 26, 2008, is warranted.  However, the Board also finds that an rating in excess of 30 percent is not warranted at any time prior to or since 
February 26, 2008, is not warranted.

In so finding, the Board observes that the record prior to the February 2008 VA examination also reflects that there were objective findings supporting the diagnosis of vestibular disequilibrium.  In addition, the record reflects that, pertinent to the Veteran's April 2004 claim for increase, he experienced frequent attacks of dizziness, tinnitus, and vertigo.  On VA examination in June 2004, he described difficulty using the stairs, difficulty with getting out of bed and quick position changes, and nystagmus when reading a book.  The Veteran used a cane in case he felt the need to steady himself.  The Board finds that these symptoms more nearly approximate symptoms of dizziness and occasional staggers contemplated in the next- higher 30 percent rating found under Diagnostic Code 6204.

The Board notes that a 30 percent rating is the maximum rating available under Diagnostic Code 6204.  Thus, there is no basis to assign a rating higher than 30 percent prior to or from February 26, 2008 under Diagnostic Code 6204.  

The Board has considered the application of alternative diagnostic codes for rating the Veteran's vestibular disability.  In this regard, the Board notes that Diagnostic Code 6205 for Meniere's syndrome-as diagnosed by the November 2010 VA examiner-provides that hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a higher 60 percent rating.  Hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus warrants a 100 percent rating.  38 C.F.R. § 4.87, DC 6205.  However, as the November 2010 VA examiner specifically found no evidence of cerebellar gait, and there is otherwise no evidence of cerebellar gait, the criteria for a next-higher 60 percent rating or 100 percent rating in this case are not met.  (Parenthetically, the Board notes that Diagnostic Code 6205 also provides that Meniere's syndrome may be rated separately for peripheral vestibular disorder, hearing impairment, and tinnitus.  As the Veteran's is already rated for these three disabilities, further discussion regarding separate rating for the manifestations of Meniere's syndrome is not warranted.)

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of service connection has the Veteran's service-connected stapedectomy residuals with vestibular impairment and vertigo reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the February 2009 and March 2011 SSOCs).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2010). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

As discussed above, the Veteran has essentially argued that the schedular criteria are inadequate to rate his stapedectomy residuals.  He asserts that the disability has caused marked interference with employment, as he is unable to be employed in settings requiring physical labor, which are the only types of positions consistent with his educational and occupational background.  In light of such assertions, the RO forwarded the Veteran's claim file to the VA's Director of Compensation and Pension Services (C&P Director) on two occasions for determinations as to whether a higher rating for the Veteran's stapedectomy residuals with vestibular impairment and vertigo, on an extra-schedular basis, is warranted.

As indicated, the evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, as a result of his service-connected stapedectomy residuals with vestibular impairment and vertigo.  However, as essentially noted by the VA C&P Director, there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned 30 percent rating.  While the Veteran has not worked since 1991, February 2008 and November 2010 VA examiners have indicated that sedentary work would be feasible.  Thus, marked interference with employment has not been shown. .

The Board further notes that that the evidence does not establish frequent treatment-much less, frequent hospitalization-for the service-connected stapedectomy residuals, nor is there a showing that the disability is otherwise so exceptional or unusual to render the schedular criteria inadequate for rating the disability.  

In light of the above, VA's C&P Director appropriately determined that no higher rating, on an extra-schedular basis, is warranted. 

For all the foregoing reasons, the Board finds that a 30 percent, but no higher rating, for the Veteran's stapedectomy residuals with vestibular impairment and vertigo is warranted for the period prior to and since February 26, 2008, but that there is no basis to assign staged ratings, pursuant to Hart (cited above), or any higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for residuals of stapedectomy with vestibular impairment and vertigo (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), laceration scar below the right eyebrow (rated as noncompenable) and right ear hearing loss (rated as noncompensable); the combined rating for all of these service-connected disabilities is 40 percent.

However, as noted above, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to  38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the entire record in light of the above, the Board finds that a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(a), is not warranted.  

The above-cited evidence reflects that the Veteran's service-connected disabilities certainly have impacted his ability to obtain and retain employment, and the record includes conflicting medical opinions on the question of whether the Veteran is, in fact, unemployable due to his service- connected disabilities.  

Recent VA examiners in February 2008 and November 2010 have opined that the Veteran's residuals of stapedectomy, including vestibular impairment and vertigo, tinnitus, and right ear hearing loss would preclude his from employment in certain types of jobs, including physical work and driving, but that the Veteran would be capable of sedentary employment.  Earlier medical records pertaining to the Veteran's claim for SSA benefits document opinions to the effect that the Veteran's service-connected stapedectomy residuals have rendered him unemployable.  

As indicated, the RO referred this case to VA's C&P Director for, among other things, a determination as to whether an extra-schedular TDIU is warranted.  

To the extent that private physicians previously determined that Veteran was incapable of any work, as noted by the C&P Director, these reports appear to be based on the Veteran's subjective symptoms only and not examination findings.  Moreover, these the examiner's did not have access to the Veteran's claims file and documented medical history.  While the latter fact, alone, does not automatically render these opinions less probative, these opinions also are not consistwn5 with symptoms actually reflected on recent examinations or in the Veteran's treatment records.  Recent examinations have demonstrated that the Veteran was still able to drive short distances, and while he gait is unsteady, he is still able to walk.  Romberg tests were negative.  VA outpatient treatment records do not demonstrate frequent treatment for the Veteran's service-connected disabilities.  

By contrast, and consistent with the C&P Director's determinations, the Board finds that the opinions of the February 2008 and November 2010 VA examiners are more probative on the question of whether the Veteran is unemployable solely due to his service-connected disabilities.  As indicated, the VA physicians-after full and careful review of the entire claims file, and in full consideration of the opinions of record, to include those opinions related to the SSA determination-explained why the Veteran's disabilities would not render him fully unemployable as to sedentary jobs.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (assessing the probative value of medical evidence includes considering the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).

Accordingly, the Board finds that the weight of the medical opinion and other evidence indicates that the Veteran's service- connected disabilities do not render him unemployable.

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997)).  Hence, the lay assertions in this regard have no probative value.   

As a final point, the Board again acknowledges notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his service-connected disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is governed by different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the persuasive medical evidence, and the opinion of VA's C&P Director on the matter of whether the Veteran's entitlement to a TDIU, on an extra-schedular basis, for VA purposes, is established.  

For all the foregoing reasons, the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 56.

ORDER

A 30 percent rating for stapedectomy residuals with vestibular impairment and vertigo, for the period from April 8, 2004 through February 25, 2008, is granted, subject to the legal authority governing the payment of compensation benefits.  

A rating in excess of 30 percent for stapedectomy residuals with vestibular impairment, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied

The claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


